DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claim [5] is  objected to because of the following informalities:  In claim 5 line  the limitation reciting “the output node” is meant to be “an output node”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3. Claim(s) [1, 2, 5-6, 11 and 14] is/are rejected under 35 U.S.C. 102 (a1) as being anticipated  by USUDA (US. 2015/0281620).


Re Claim 1,  USUDA discloses   photoelectric conversion apparatus (see fig. 8) comprising: an effective pixel circuit including a photoelectric conversion unit (see 801,802 fig. 8), the effective pixel circuit being configured to be controlled by using a control line and to output a digital of n bits from counter 63 [either of control signal V.sub.RT2 from reset circuit 60 or control signal V.sub.RT1 from reset control line 68 is input]); a reference pixel circuit including a holding unit for holding the digital signal (see 63 fig.8, the counter), the reference pixel circuit being configured to be controlled by using the control line together with the effective pixel circuit (see 60 fig. 8 and ¶¶ 0098, 0107, a digital signal output from counter 63 is transferred to column signal lines 64. At this time, control signal V.sub.RT1 may turn to a high level as shown in FIG. 9 to turn reset transistor RT on, or control signal V.sub.RT1 may maintain a low level [ the pixel circuit, 801, 802 are reset based on the counter 63]); a signal output circuit configured to output a signal to the holding unit so that a first digital signal with a predetermined value is held by the holding unit (see 61 fig. 8, the output from the comparator); and a read control circuit configured to read the digital signal from the holding unit controlled to hold the first digital signal (see SL fig. 8, and ¶ 0107, V.sub.SL turns to a high level at time t.sub.2 to put selection transistor SL in an on-state so that a digital signal output from counter 63 is transferred to column signal lines 64) .

Re Claim 2, USUDA further discloses, wherein the photoelectric conversion unit is an avalanche diode (see 801 fig.8, APD, and ¶0005 [avalanche photodiode]).


Re Claim 5,  ,  USUDA further discloses, wherein the photoelectric conversion apparatus (see fig. 8) has a second output line to which the digital signal is output from the holding unit in the reference pixel circuit (see 63 fig. 8, the line where N bits signals are output as depicted in fig. the output node of the holding unit in the reference pixel circuit and the second output line is controlled by using the control line (see 63, the connection point to the select line in the counter 63 as depicted in fig. 8).

Re Claim 6,  USUDA further discloses, wherein, after a digital signal with a predetermined value is held by the holding unit, a pulse signal for changing the digital signal of the holding unit is supplied so that the digital signal held by the holding unit is changed (see fig. 9, counter value and ¶¶0097-0098, the output value from comparator 61 can be counted by counter 63 as a digital value).

Re Claim 11, USUDA further discloses  A photoelectric conversion system (see figs 4 and 8) comprising: the photoelectric conversion apparatus according to claim 1 (see fig. 8); and a signal processing circuit configured to generate an image by using signals output by the photoelectric conversion apparatus (see fig. 4,  and fig. 8, the output signal form the pixel matrix  as disclosed in the text of ¶¶ 0004 and 0079, necessary to scan an object in an X-Y plane to gather information of every point of the object and then to form an image. as disclosed in the text of ¶0004 for example).


Re Claim 14,   Claim 14 except a few changes in wording has substantially same limitation as claim 1 above thus analyzed and rejected by the same reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claim [13] is/are rejected under 35 U.S.C. 103 as being unpatentable over (USUDA (US. 2015/0281620) in view of Ingle (US. 2020/0036918).

Re Claim 13, USUDA discloses everything but a moving body including the photoelectric conversion apparatus according to claim 1, wherein the moving body comprises a control unit configured to control a movement of the moving body by using signals output by the photoelectric conversion apparatus.
 Nonetheless in the same field of endeavor Ingle discloses an imaging apparatus as USUDA (see for example Ingle figs. 1 and 2). Ingle further discloses a moving body including the photoelectric conversion apparatus according to claim 1 (see ¶0055, an autonomous vehicle), wherein the moving body comprises a control unit configured to control a movement of the moving body by using signals output by the photoelectric conversion apparatus (see ¶¶0055 and  0057, In some embodiments, system 100 can communicate with a remote device over a network using communication system(s) 114 and a communication link. Additionally or alternatively, system 100 can be included as part of another device, such as a smartphone, a tablet computer, a laptop computer, an autonomous vehicle, a robot, etc.).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify USUDA before the effective filling date of the claimed invention  by the teaching of Angle for example utilizing  the signal output from  the device of USUDA for controlling an autonomous vehicle as taught  in Ingle, since this will enhance a usability of  USUDA’s  device.

Allowable Subject Matter
5. Claims [3-4,7-10 and 12] objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 Re claim 3, none of the prior arts either alone or in combination fails to discloses or reasonably suggests: a waveform shaping circuit having an input node connected to the avalanche diode; and a counter having an input node connected to an output node of the waveform shaping circuit, and wherein a connection state between the output node of the counter and the first output line is controlled by using the control line; in combination with the other  limitation of the claim.

Re  claim 4, none of the prior arts either alone or in combination fails to discloses or reasonably suggests: a counter having an input node connected to an output node of the waveform shaping circuit; and a second holding unit having an input node connected to the output node of the counter, and wherein a connection state between the output node of the second holding unit and 

Re  claim 7, none of the prior arts either alone or in combination fails to discloses or reasonably suggests: wherein the first digital signal is a digital signal having a plurality of bits, and the first digital signal is a signal indicating a row where the respective plurality of reference pixel circuits is disposed, in conjunction with the other limitation of the claim.

Re  claim 8, none of the prior arts either alone or in combination fails to discloses or reasonably suggests: wherein the first digital signal is a digital signal having a plurality of bits, and the first digital signal is an address signal indicating a row where the respective plurality of reference pixel circuits is disposed, in conjunction with the other limitation of the claim.

            Claim 9 is objected as allowable due its dependency on claim 8. 

Re  claim 10, none of the prior arts either alone or in combination fails to discloses or reasonably suggests: comparison unit configured to compare the digital signal output from the reference pixel circuit with an expectation value; in conjunction with the other limitation of the claim.

Re  claim 12, none of the prior arts either alone or in combination fails to discloses or reasonably suggests: a comparator configured to compare an expectation value with the digital signal output from the reference pixel circuit, output by the photoelectric conversion apparatus; in conjunction with the other limitation of the claim.
                                                  Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698